Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	1) Claim 1 line 7, “the apparatus” has no antecedent basis;
	2) Claim 1 line 7; claim 3 line 4, are indefinite as to which components are included in “the apparatus”, that are controlled by the instructions, that cause the receiving and modulating functions to be performed;
	3) Claim 8 line 2, “the field” has no antecedent basis;
  	4) Claim 12 line 2, “the customer location” has no antecedent basis;
	5) Claim 14 is indefinite as to which component comprises the data interface, and transducer………the “transducer module”, or the “computing device”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,898,923). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide by the processor, the command to the transducer driver, and generate by the transducer driver an amplified command signal, the amplified command signal capable of electronically driving the transducer, since an amplified command signal would have provided a more efficient means of providing instructions and commands in the system, therefore promoting better efficiency in the system.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krolopp et al(USPat(4,811,377) in view of Kung(USPat 9,110,747).
  -- In considering claim 1, the claimed subject matter that is met by Krolopp et al(Krolopp) includes: 
	1) the portable programming device for programming a replacement sensor at a customer location is met by the subscriber unit(103);
	2) the device comprising:
		i) the data interface is met by the user controls(209)
		ii) the memory for storing processor-executable instructions is met by the microprocessor memory including ROM(306, RAM(307), EEPROM(309);
		iii) the transducer for modulating a magnetic field, an RF signal or infra-red light the transmitter(203);
		iv) the processor, coupled to the data interface, the memory and the transducer driver, for executing the processor-executable instructions that causes the apparatus to receive by the processor, sensor data from the data interface, the sensor data comprising sensor identification information from a defective sensor and modulate, by the transducer, the magnetic field, the RF signal or the infra- red light in accordance with the sensor identification information is met by the logic(207), which executes programming instructions in accordance with executive program stored on the memory(see:  column 3, lin50 et seq).
	Krolopp does not show the replacement sensor at the customer location.  In related art, Kung teaches a security system where portable electronic device is programmed by RFID tag(see: Kung, column 3, lines 15 et seq).
	It would have been obvious to one of ordinary skill in the art to incorporate the portable device of Kung into Krolopp, since this would have provided a means of allowing on site deices to be programmed as desired by a subscriber unit, thereby facilitating the programming process. 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) a transducer driver is met by the frequency synthesizer(205); 
	2) the processor-executable instructions that cause the magnetic field, the RF signal or the infra-red light to be modulated comprising instructions that causes the portable programming device to: 
		i) provide, by the processor, the sensor data to the transducer driver and generate, by the transducer driver, an electronic driver signal corresponding to the sensor data capable of electronically driving the transducer is met by the memory of the microprocessor causing the operation of the transducer as provided by instructions operating the unit(see: column 3, lines 28 et seq).
  -- Claims 3-5  recites subject matter that is met as discussed in claim 1 above.
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the sensor data comprises a serial number of the defective sensor at the customer location is met by the identification serial number as permanent part of the subscriber unit(see: column 3, lines 36-49)
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the replacement sensor comprises a reed switch module for demodulating the modulated magnetic field to reproduce the sensor data.
	The examiner takes Official Notice that in the sensor art, use of sensors which comprise a reed switch module is well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor comprising a reed switch into the system of Krilopp, since this would have provided a well known sensor that would have been readily programmed by the system of Krilopp.
  -- Claim 8 recites a method that substantially corresponds to the subject matter of claim 1.  Therefore, claim 8 is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 9 depends from claim 8, and substantially corresponds to the subject matter recited in claim 2.  Therefore, claim 9 is met for the reasons as discussed in the rejection of claims 2 and 8 above.
  -- Claim 10 depends from claim 8, and substantially corresponds to the subject matter recited in claim 3.  Therefore, claim 10 is met for the reasons as discussed in the rejection of claims 3 and 8 above.
  -- Claim 11 depends from claim 8, and substantially corresponds to the subject matter recited in claim 5.  Therefore, claim 11 is met for the reasons as discussed in the rejection of claims 5 and 8 above.
  -- Claim 12 depends from claim 8, and substantially corresponds to the subject matter recited in claim 6.  Therefore, claim 12 is met for the reasons as discussed in the rejection of claims 6 and 8 above.
  -- Claim 13 depends from claim 8, and substantially corresponds to the subject matter recited in claim 7.  Therefore, claim 13 is met for the reasons as discussed in the rejection of claims 7 and 8 above.
  -- Claim 14 recites subject matter that substantially corresponds to claim 1, and therefore, is met for the reasons as discussed in claim 1 above. 
 -- Claim 15 depends from claim 14, and substantially corresponds to the subject matter recited in claim 6.  Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 6 and 14 above. 
  -- Claim 16 recites subject matter that is met as discussed in claim 14 above, as well as:	
	1) the sensor data comprises a firmware update.
 -- Claim 17 depends from claim 14, and substantially corresponds to the subject matter recited in claim 7.  Therefore, claim 17 is met for the reasons as discussed in the rejection of claims 7 and 14 above. 
  -- Claim 18 recites a method that substantially corresponds to the subject matter of claim 14, and therefore, is met for the reasons as discussed in the rejection of claim 14 above.
  -- Claim 19 depends from claim 18, and substantially corresponds to the subject matter recited in claim 15.  Therefore, claim 19 is met for the reasons as discussed in the rejection of claims 15 and 8 above.
  -- Claim 20 depends from claim 18, and substantially corresponds to the subject matter recited in claim 17.  Therefore, claim 20 is met for the reasons as discussed in the rejection of claims 17 and 18 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687